Appeal from an award for death benefits payable to the Special Funds provided by subdivisions 8 and 9 of section 15 and by section 25-a of the Workmen’s Compensation Law. Deceased was employed as superintendent’s helper in a loft building, containing seven tenants. He was required to open the building at five o’clock in the morning and had a key thereto. His work was to “ take out the ashes in the morning, clean up the stores, mop up the halls.” He also did work for a tenant on the fifth floor, consisting of cleaning the floors, taking ashes out of the building and making shipments of dresses. The superintendent testified that decedent’s work for the employer herein ended at six o’clock in the afternoon; that from then he had no duties in the building, and “ no business to come back in the building ” until the next morning. He was last seen by the superintendent before the accident in a restaurant at seven-thirty p. m. on February 10, 1937. It is conceded that death occurred as a result of a fall on the premises, the employer’s report of injury stating that deceased “ fell down elevator shaft from the first floor to cellar.” The record contains only hearsay evidence as to the time when the accident happened, but the Board has found that it occurred on February 10, 1937, while working for his employer in the regular course of his employment. The appellants question the latter finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.